Citation Nr: 0735011	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-30 024	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1970 to September 1971 and from May 1973 to May 
1976.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was previously before the 
Board in August 2006 when it was remanded to ensure 
compliance with due process procedures.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In his October 2003 VA Form 9, Substantive Appeal, the 
veteran indicated that he wanted to appear at a hearing 
before the Board.  In December 2003 correspondence, he stated 
that he was waiving his right to an in-person hearing and 
desired a videoconference hearing.  The veteran was scheduled 
for a Travel Board hearing in August 2005; he failed to 
appear for the hearing.

As noted above, this case was previously before the Board 
because of a due process insufficiency.  The veteran changed 
his representative from the American Legion to the California 
Department of Veterans Affairs (CDVA) in January 2003; 
however, this change of representation was not acknowledged 
until June 2006 and the CDVA did not have an opportunity to 
review the veteran's claim until the Board's August 2006 
Remand.  During the intervening years, the American Legion 
continued to receive correspondence as the veteran's 
representative and submitted statements on his behalf.  

A September 2006 letter from the veteran to his Congressman 
states that he was scheduled to appear at a hearing on his 
claim in San Diego in 2005, but when he called the American 
Legion to request transportation to the hearing, the 
representative advised him not to appear for the hearing 
because he did not have a case.  In February 2007, the 
veteran submitted a Substantive Appeal form that indicates 
that he still desires a hearing before the Board.  

Since it appears that the American Legion, who was not 
legally the veteran's representative in 2005, told him not to 
appear at the August 2005 hearing and as the veteran 
continues to express an interest in appearing before the 
Board, due process requires the veteran be given another 
opportunity to appear at a hearing.  Pursuant to 38 C.F.R. 
§ 20.700 (2007), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  While the 
veteran has requested a personal appearance before the Board, 
he has not recently specified whether he would like a 
videoconference or Travel Board hearing.

Because the RO schedules both videoconference and Travel 
Board hearings, the case is REMANDED for the following:

The RO should first have the veteran 
clarify whether he wants a 
videoconference hearing or a Travel Board 
hearing.  Thereafter, he should be 
scheduled for a hearing pursuant to his 
clarification.  The case should then be 
processed in accordance with established 
appellate procedure.

The purpose of this remand is to meet due process 
considerations.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must 





be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



